DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “forming a via cavity extending through the layer stack and down to a top surface of the conductive material portion by isotropically etching portions of the second silicon oxide layer, the silicon nitride layer, and the first silicon oxide layer using an isotropic etch process in which an etch rate of the silicon nitride layer is in a range from 1/10 times an etch rate of the first silicon oxide layer to 1/2 times the etch rate of the first silicon oxide layer,” as recited in claim 1, “forming a via cavity extending through the layer stack and down to a top surface of the conductive material portion by isotropically etching portions of the second silicon oxide layer, the silicon nitride layer, and the first silicon oxide layer during a single wet etch process using a buffered oxide etch solution including an n: 1 volume ratio mixture of 40% NH4F in water to 49% HF in water, n being in a range from 3 to 12,” as recited in claim 11, and “forming a via cavity extending through the layer stack and down to a top surface of the conductive material portion by isotropically etching portions of the second silicon oxide layer, the silicon nitride layer, and the first silicon oxide layer; removing the patterned etch mask layer, whereby an optical structure comprising the substrate, the conductive material portion, the layer stack is provided; and attaching the optical structure to a semiconductor chip,” as recited in claim 21 respectively.
Claims 2-10, 12-15 and 22-24 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 16, 2022